Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not sufficiently descriptive.  “The title should be brief but technically accurate and descriptive and should contain fewer than 500 characters,” MPEP §606. Specifically, statements concerning the general type or nature of the entire system or its components that are common to many other similar elements or systems that are known in the art are not sufficiently descriptive to provide “informative value in indexing, classifying, searching, etc.,” MPEP §606.01.  Examiner recommends directing the title to what Applicant believes is the point of novelty, including key structural features, since it is by the novelty that "indexing, classifying, searching, etc.” is generally accomplished.  Nevertheless, it should be noted that, pursuant to MPEP §606.01, “[i]f a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by examiner’s amendment.”
A new title is required that is more clearly indicative of the invention to which the claims are directed.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “second scanning component is positioned at the second focal point” (claims 4, 10, 14) must be shown or the feature(s) canceled from the claim(s).  Applicant’s drawings do not show a focus at scanner 2, but shows focal points at what is labeled “Filter and/or DOE” in application Fig. 7. Scanner 2 merely receives 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 4 reads in part “wherein the second lens has a second focal point, and wherein the second scanning component is positioned at the second focal point.” While claim 1, from which claim 4 depends “wherein the second beam size is greater than the first beam size; a second lens to receive the optical beam having the second beam size; and a second scanning component to receive, from the second lens, the optical beam having the second beam size and to scan a field of view with the optical beam having the second beam size;” [emphasis added].
It is wholly unclear how the second scanner of claim 4 could receive the beam at its focal point of the second lens when a focus is a narrowing of light rays, yet the parent claim requires that the second scanner receive and subsequently scan the second beam size, which is defined as greater. Applicant’s drawings do not show a focus at scanner 2, but shows focal points at what is labeled “Filter and/or DOE” in application Fig. 7. Scanner 2 merely receives overlap of wider beams; this is not a focus. For the purposes of examination, this claim will be interpreted as “wherein the second lens has a second focal point, and wherein the second scanning component is positioned [after the second lens].”
Claim 4 has no dependents to inherit(s) the same deficiencies by virtue of dependency. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8-14, 16, 17, 19-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Oka (US 20110242635).
Regarding independent claim 1, Oka discloses An optical device (title – head mounted display; see Figs. 1-2, para. 13-14), comprising (i.e., open language for the claim, MPEP 2111.03): 
a first lens (Fig. 1: 132 – lens [see reproduced below]); 
a first scanning component (120 – mirror of  HS scanner 100) to receive an optical beam having a first beam size (as determined by collimating optical system at 84) and to scan the first lens with the optical beam (note that the beam proceeds from optical system 84 to scanner mirror 120 to lens 132), wherein the first lens is to increase a beam size of the optical beam to a second beam size (note the depicted beam path expands when exiting the LS scanner 100), wherein the second beam size is greater than the first beam size (note the depicted beam path expands when exiting the LS scanner 100; see Fig. 1); 
a second lens (134 - lens) to receive the optical beam having the second beam size (note the beam size changed by mirror 120 and lens 132); 
and a second scanning component (140 – galvanometer mirror of LS scanner 102) to receive, from the second lens (134 - lens), the optical beam having the second beam size (note 
wherein the first lens and the second lens are positioned between the first scanning component and the second scanning component (Figs. 1 and 2 both show lenses 132 and 134 physically between HS scanner 100, with mirror 120, and LS scanner 102, with mirror 140).

    PNG
    media_image1.png
    583
    421
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    411
    639
    media_image2.png
    Greyscale

Regarding claim 3, the reference further discloses The optical device of claim 1, wherein the first lens has a first focal point and wherein the first scanning component is positioned at the first focal point (Fig. 2 show an apparent focal point at HS scanner 100; note the beam rays indicate a focus).
Regarding claim 4, as best understood, the reference further discloses The optical device of claim 1, wherein the second lens has a second focal point, and wherein the second scanning component is positioned at the second focal point (Fig. 1 shows a focus for 134 at LS scanner 102).

a first lens (Fig. 1: 132 – lens [see reproduced Fig. 1 above]); 
a first scanning component (120 – mirror of HS scanner 100) to receive an optical beam (from collimating optical system at 84), wherein the first scanning component comprises an angular scanning component (120 - mirror) having a first axis of orientation (note rotation via elastic member 124); 
a second lens to receive the optical beam (134 – lens); and 
a second scanning component to receive (LS scanner 102 with mirror 140), from the second lens (from lens 134), the optical beam (note beam path in Figs. 1-2), wherein the second scanning component (defined by the following limitation) comprises (i.e., open language for the scanning component) an angular scanning component mirror 140 having a second axis of orientation (note the depicted rotation axis is different from that of mirror 120), wherein the second axis is perpendicular to the first axis (this is considered inherent since the display of an image necessarily requires the scanners to be orthogonal to achieve undistorted 2-D scanning, per para. 27), and 
wherein the second scanning component is to scan a two-dimensional field of view with the optical beam (10 – displaying an image on the retina of the eye; para. 27; i.e., this requires a 2-D scanning field, if a small one [see e.g., para. 27 – two-dimensional scanning); this is achieved by the different directions of oscillation of scanner 1 and scanner 2); and 

Regarding claim 9, the reference further discloses 9. The optical device of claim 8, wherein the first lens has a first focal point and wherein the first scanning component is positioned at the first focal point (Fig. 2 show an apparent focal point at HS scanner 100; note the beam rays indicate a focus).
Regarding claim 10, the reference further discloses 10. The optical device of claim 8, wherein the second lens has a second focal point, and wherein the second scanning component is positioned at the second focal point (Fig. 1 shows a focus at LS scanner 102).
Regarding claim 11, the reference further discloses 11. The optical device of claim 8, wherein the first lens is to increase a beam size of the optical beam, and wherein the second lens is to collimate the optical beam (Fig. 2 appears to show collimation at LS scanner 102 [reproduced above]).
Regarding claim 12, the reference further discloses 12. The optical device of claim 8, further comprising: at least one of a filter (in the alternative) or a diffractive optical element, wherein the at least one of the filter or the diffractive optical element is positioned between the first lens and the second lens (160 – diffractive grating is between lenses 132 and 134 in Fig. 1).
Regarding independent claim 13, the reference further discloses Oka discloses An optical device (title – head mounted display; see Figs. 1-2, para. 13-14), comprising (i.e., open language for the claim, MPEP 2111.03): 
a lens system (Fig. 1: 132 – lens); 

a second scanning component (140 – galvanometer mirror of LS scanner 102) to receive the optical beam from the lens system and to scan a field of view with the optical beam (10 – displaying an image on the retina of the eye; para. 27; i.e., this requires a 2-D scanning field, if a small one [see e.g., para. 27 – two-dimensional scanning), wherein 
the lens system is positioned between the first scanning component and the second scanning component (Figs. 1 and 2 both show lenses 132 and 134 physically between HS scanner 100, with mirror 120, and LS scanner 102, with mirror 140).
 	Regarding claim 14, the reference further discloses 14. The optical device of claim 13, wherein the lens system has a first focal point and a second focal point, wherein the first focal point and the second focal point are on opposite sides of the lens system, and wherein the first scanning component is positioned at the first focal point (Fig. 2 show an apparent focal point at HS scanner 100; note the beam rays indicate a focus), and the second scanning component is positioned at the second focal point (Fig. 1 shows a focus for 134 at LS scanner 102).
	Regarding claim 15, the reference further discloses 15. The optical device of claim 13, wherein at least one of the first scanning component or the second scanning component comprises a single-axis angular scanning component (both elastic 124 and mirror 140 are depicted as, individually, single axis oscillators).
Regarding claim 17, the reference further discloses 17. The optical device of claim 13, wherein the lens system is configured to increase or decrease a size of the optical beam (Fig. 1: note beam increased by 132 and decreased by 134).

Regarding claim 20, the reference further discloses The optical device of claim 13, wherein the lens system comprises at least one of a filter (in the alternative) or a diffractive optical element to modify the optical beam based on an angular offset of the optical beam (160 – diffractive grating is between lenses 132 and 134 in Fig. 1; i.e., offset after reflection from mirror 120).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Oka.
	Regarding claims 5 and 6, the reference further discloses a diffractive optical element (160 – diffractive grating). The reference does not further disclose [claim 5] wherein a distance between the first lens and the second lens is equal to a sum of a focal length of the first lens and a focal length of the second lens; [claim 6] wherein a distance between the first lens and the diffractive optical element is equal to a focal length of the first lens.
	It is noted that the Lens Maker’s equation [ 1/f = (n - 1) * (1/R1 - 1/R2 + (n - 1) * d / (n * R1 * R2) ---  Where f is the focal length, n is the refractive index of lens material, R1 is the Radius of Curvature of Lens Surface close to the Light Source, R2 is the Radius of Curvature of Lens Surface farther from the Light Source, d is the thickness of lens ], a basic optics fundamental, allows the individual and relative lens focus locations to be calculated and the choice of lens can be adjusted based on optimized criteria for the size of the system, for example.  In re Aller, 105 USPQ 233 (C.C.P.A. 1955), for the benefit of optimizing the focus for reasons such as the size of the system.
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Oka in view of Yamano (US 20170052366).
Regarding claims 7 and 15, the reference does not further disclose wherein at least one of the first scanning component or the second scanning component comprises a dual-axis angular scanning component.
Oka and Yamano are related as displays with scanner mirrors. Yamano teaches at least one of the first scanning component (in the alternative) or the second [“second” is interpreted as a label only] scanning component (defined by the following limitations) comprises (i.e., open language for the scanning component) a dual-axis angular scanning component (para. 68 – scanner 3 has acceleration in XY plane) for the benefit of suppressing damage such as breakage or rupture (para. 68). 
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to substitute the XY plane scanner of Yamano for either the first or second scanner mirrors of Oka so as to provide the benefit of suppressing damage such as breakage or rupture (para. 68) and thus extend the life of the device.
Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Regarding claim 18, the prior art does not teach or suggest “The optical device of claim 13” including the specific arrangement for “wherein at least one of the first scanning component or the second scanning component is configured to compensate for field distortion of the optical beam.” as set forth in the claimed combination(s).
Although prior art existed for correction of field distortion, it was not found within a scanning component and reasonably combinable to achieve the claimed device and function.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20160187646 – high speed scanner (see esp. Fig. 2).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D. CARRUTH whose telephone number is (571)272-9791.  The examiner can normally be reached on Mon-Thur 7:00 AM - 3:00 PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER D. CARRUTH/Primary Examiner, Art Unit 2872